DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

2.	The amendment filed on 09/30/2022 has been entered into this application. 

CLAIM INTERPRETATION

3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


4.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are: 
“the first part is configured to” in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-2, 6-10, 12-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub. No. 10109183 B1 by Franz et al (hereinafter Franz).
	
Regarding Claim 1, Franz teaches a sensing device (Fig. 1, Abstract: sensor assembly), comprising: 
a first optical transceiver (Fig. 1 @ 122, 130 form the first transceiver, Col 9, line 61-63, Col 10, line 10-15) disposed on a first part (Fig. 1 @ 106, Col 10, line 10-15) of the sensing device (Fig. 1, Abstract: sensor assembly); and 
a second optical transceiver (Fig. 1 @ 124, 128 form the second transceiver, Col 9, line 61-63, Col 10, line 10-15) disposed on a second part (Fig. 1 @ 104, Col 10, line 10-15) of the sensing device (Fig. 1, Abstract: sensor assembly), wherein: 
the first (Fig. 1 @ 122, 130 form the first transceiver, Col 9, line 61-63, Col 10, line 10-15) and second (Fig. 1 @ 124, 128 form the second transceiver, Col 9, line 61-63, Col 10, line 10-15) optical transceivers are configured to be wirelessly coupled to each other (Abstract) and simultaneously transmit signals to each other (Fig. 1A @ 126, 132, illustrate such operation, Col 9, line 2-3, Col 9, line 55-56, Col 24, line 5-11);
the first part (Fig. 1 @ 106, Col 10, line 10-15) is configured to rotate relative to (Abstract, Col 7, line 7-43) the second part (Fig. 1 @ 104, Col 10, line 10-15);
the first optical transceiver comprises a first light emitter (Fig. 1 @ 122, Col 4, line 10-13) configured to emit a first light signal at a first wavelength (Col 4, line 25-36);
the second optical transceiver comprises a second light emitter (Fig. 1 @ 128, Col 4, line 16-138) configured to emit a second light signal at a second wavelength (Col 4, line 25-36), the second wavelength being different from the first wavelength (Col 4, line 25-36):
the first optical transceiver (Fig. 1 @ 122, 130 form the first transceiver, Col 9, line 61-63, Col 10, line 10-15) comprises a first detector (Fig. 1 @ 130, Col 4, line 10-13) configured to detect the second light 22Attorney Docket No. 10001-01-0108-USsignal (Fig. 1 @ 132) at the second wavelength (Col 4, line 25-36):
the second optical transceiver (Fig. 1 @ 124, 128 form the second transceiver, Col 9, line 61-63, Col 10, line 10-15) comprises a second detector (Fig. 1 @ 124) configured to detect the first light signal (Fig. 1 @ 126) at the first wavelength (Col 4, line 25-36): and
at least one of the first or second detector comprises an optical filter permitting transmission of light of one of the first or second wavelength but not the other one of the first or second wavelength (Col 10, line 1-9: mitigated or eliminated cross-talk or interference by use of bandpass filtering).

Regarding Claim 2, Franz teaches wherein the first and second optical transceivers are configured to simultaneously transmit the first and second signals, respectively, to each other (Abstract: the first data signals may be transmitted using a first wavelength and the second data signals may be transmitted using a second, different wavelength. Col 4, line 25-36, Col 10, line 31-40. Also see Fig. 4 @ 404, 406).  

Regarding Claim 6, Franz teaches wherein the first and second optical transceivers are configured to continuously transmit the first and second signals, respectively, to each other during a full rotation (Col 7, line 7-22: rotate through an angle of 360 degrees, i.e. the full rotation) of the first part relative to the second part (Fig. 1A @ 126, 132, illustrate such operation, Col 9, line 2-3, Col 9, line 55-56, Col 24, line 5-11, Col 7, line 38-43).  

Regarding Claim 7, Franz teaches wherein the first and second parts each comprises a planar surface configured to face each other (Col 7 line 23-43).  

Regarding Claim 8, Franz teaches wherein at least one of the first or second part is in a donut shape, surrounding the other part (Col 7 line 29-31. Fig. 1A, 106 surrounds the 108).  

Regarding Claim 9, Franz teaches a method for information exchange within a sensing device (Fig. 1 @ 106, 108, Abstract: sensor assembly. Information exchange between 106 and 108 through interface 102), the method comprising:
transmitting, by a first optical transceiver disposed on a first part of the sensing device, information related to a sensing signal to a second optical transceiver disposed on a second part of the sensing device (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim.), comprising: 
emitting, by a first light emitter of the first optical transceiver, a first light signal at a first wavelength (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim.); and
simultaneously receiving, by the first optical transceiver, a second light signal transmitted from the 23Attorney Docket No. 10001-01-0108-US DiDi Ref. No. D19F00271WO second optical transceiver (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim.), comprising: 
	detecting, by a first detector of the first optical transceiver, the second light signal at a second wavelength, the second wavelength being different from the first wavelength (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim.);
wherein: 
the first and second optical transceivers are configured to be wirelessly coupled to each other (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim.); 
the first part is configured to rotate relative to the second part (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim.); and   
	the first detector comprises a first optical filter permitting transmission of light of the second wavelength but not the first wavelength (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim.).
Regarding Claim 10, Franz teaches comprising: 
transmitting, by the second optical transceiver, the second light signal to the first optical transceiver (See Claim 2 rejection. Note: Apparatus claim can be used to implement method claim.), comprising: 
	emitting, by a second light emitter of the second optical transceiver, the second light signal at the second wavelength (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim.).

Regarding Claim 12, Franz teaches comprising: 
detecting, by a second detector of the second optical transceiver, the first light signal at the first wavelength (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim.).  

Regarding Claim 13, Franz teaches wherein the second detector comprises a second  optical filter permitting transmission of light of the first wavelength but not the second wavelength (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim.).  

Regarding Claim 14, Franz teaches comprising: 
continuously exchanging data between the first and second optical transceivers during a full rotation of the first part relative to the second part (See Claim 6 rejection. Note: Apparatus claim can be used to implement method claim.).  

Regarding Claim 15, Franz teaches a sensing system (See Claim 1 rejection), comprising: 
a first part (See Claim 1 rejection), comprising: 
at least one optical sensor (See Claim 1 rejection) configured to scan a surrounding environment of the sensing device by emitting an optical signal to an object in the surrounding environment (Col 11, line 9-12, Col 18, line 4-5); 
at least one photo detector configured to receive a returning optical signal reflected by the object to generate a sensing signal (Col 17, line 34-51); 
a first optical transceiver configured to communicate information related to the sensing signal with a second part of the sensing device (See Claim 1 rejection); and 
the second part (See Claim 1 rejection), comprising:
a second optical transceiver configured to wirelessly coupled to the first optical transceiver to communicate the information related to the sensing signal (See Claim 1 rejection), wherein: 
the first and second optical transceivers are configured to simultaneously transmit data to each other (See Claim 1 rejection); and 
the first part is configured to rotate relative to the second part (See Claim 1 rejection); 
the first optical transceiver comprises a first light emitter configured to emit a first light signal at a first wavelength (See Claim 1 rejection);
the second optical transceiver comprises a second light emitter configured to emit a second light signal at a second wavelength, the second wavelength being different from the first wavelength (See Claim 1 rejection):
the first optical transceiver comprises a first detector configured to detect the second light signal at the second wavelength (See Claim 1 rejection):
the second optical transceiver comprises a second detector configured to detect the first light signal at the first wavelength (See Claim 1 rejection): and
at least one of the first or second detector comprises an optical filter permitting transmission of light of one of the first or second wavelength but not the other one of the first or second wavelength (See Claim 1 rejection).
 
Regarding Claim 16, Franz teaches wherein the first and second optical transceivers are configured to simultaneously transmit the first and second signals, respectively, to each other (See Claim 2 rejection).  

Regarding Claim 19, Franz teaches wherein the first and second optical transceivers are configured to continuously transmit the first and second signals, respectively, to each other during a full rotation of the first part relative to the second part (See Claim 6 rejection).
  
Regarding Claim 20, Franz teaches comprising a Light Detection and Ranging (LiDAR) device (Col 6, line 30-33).

Response to Arguments
Applicant’s arguments filed on 09/30/2022 with respect to Claim Interpretation Under 35 U.S.C. § 112(f) (Argument, Page 8) have been fully considered but they are not persuasive.
The Applicant is advised to review M.P.E.P. § 2181(I): “If a claim limitation recites a term and associated functional language, the examiner should determine whether the claim limitation invokes 35 U.S.C. 112(f). Application of 35 U.S.C. 112(f)  is driven by the claim language, not by applicant’s intent or mere statements to the contrary included in the specification or made during prosecution.

“Instead of using "means" in such cases, a substitute term acts as a generic placeholder for the term "means" and would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. "The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111; see also Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996)”.

Accordingly, examiners will apply 35 U.S.C. 112(f) to a claim limitation if it meets the following 3-prong analysis:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Therefore, it is evident from the above discussion that the claim language recited “the first part”, in claims 1 and 9 are not the definite structure. Definite structure would be a “sensor” for example.
	
Applicant’s argument, filed on 09/30/2022, with respect to claims 1, 9 and 15 have been fully considered and they are not persuasive.

The Applicant argues that Franz does not disclose each and every element of these claims (Argument, Page 8) and further argues that Franz does not disclose at least the above-quoted element (at least one of the first or second detector comprises an optical filter permitting transmission of light of one of the first or second wavelength but not the other one of the first or second wavelength) of amended independent claims 1, 9, and 15. The Office Action cited col. 4, lines 1-9 of Franz as purported disclosing an optical filter. Office Action, p. 8. But the cited portion of Franz merely discloses an optical communication device and an optical coupling between data transmitters. No optical filter is ever mentioned, let alone “an optical filter permitting transmission of light of one of the first or second wavelength but not the other one of the first or second wavelength,” as recited in amended claim 1 (and similarly in amended claims 9 and 15).
The Examiner respectfully disagrees. Franz does teach at least one of the first or second detector comprises an optical filter permitting transmission of light of one of the first or second wavelength but not the other one of the first or second wavelength (Col 10, line 1-9: mitigated or eliminated cross-talk or interference by use of bandpass filtering). The Examiner admits that Office Action, p. 8 (Claim 5 rejection) as argued, there was a typo, instead of Col 4, lines 1-9, it should be Col 10, lines 1-9 (See Claim 1 rejection, Final OA).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571) 272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2877